Citation Nr: 1122684	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-37 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a depressive disorder, not otherwise specified.

2.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from September 1981 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

In July 2000, the Veteran submitted a claim of entitlement to service connection for a "mental condition."  Thereafter, the Veteran asserted that he had posttraumatic stress disorder due to military sexual trauma.  In July 2010, a VA examination resulted in a diagnosis of a depressive disorder, not otherwise specified.  Although the Veteran submitted a claim of entitlement to service connection a "mental condition," the Veteran's claim cannot be a claim limited only to one diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Veteran did not file a claim to receive benefits for a particular psychiatric diagnosis, but instead made a general claim for compensation for the difficulties posed by his mental condition.  Based on a review of the evidence of record, the Board finds that the Veteran's service connection claim for a mental condition reasonably encompassed a claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD and a depressive disorder, not otherwise specified.


FINDINGS OF FACT

1.  In May 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a depressive disorder, not otherwise specified.

2.  In May 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a total evaluation for individual unemployability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a depressive disorder, not otherwise specified, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement a total evaluation for individual unemployability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

In May 2011, prior to the promulgation of a decision by the Board, the Veteran submitted a statement wherein he indicated that he wished to withdraw his appeal as to the issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder, not otherwise specified, and his claim of entitlement to a total evaluation for individual unemployability (TDIU).  Consequently, no allegation of error of fact or law remains before the Board for consideration with regard these issues.  As such, the Board finds that the Veteran has withdrawn these claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder, not otherwise specified, and entitlement to TDIU, and both issues are, thus, dismissed.


ORDER

Service connection for an acquired psychiatric disorder, include PTSD and a depressive disorder, not otherwise specified, is dismissed.

Entitlement to TDIU is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


